—In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of an under insured motorist benefits claim, the appeal is from an order of the Supreme Court, Nassau County (Phelan, J.), dated June 30, 1997, which granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the petitioner’s application to permanently stay arbitration of the infant appellant’s claim for underinsured motorist benefits. The amount of supplemental uninsured motorist (hereinafter SUM) benefits available to the infant appellant under the subject policy was offset by the amount paid to the infant appellant by the tortfeasor’s insurer. The record demonstrates that the petitioner clearly notified its policyholder, the infant appellant’s father, of this SUM offset provision as part of the most recent policy renewal (see, 11 NYCRR 60-2.3 [a] [2]). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.